









NATIONAL GENERAL HOLDINGS CORP.
PROMISSORY NOTE
June 1, 2016


FOR VALUE RECEIVED, NATIONAL GENERAL HOLDINGS CORP., a Delaware corporation (the
“Company”), hereby unconditionally promises to pay to the order of KRAMER-WILSON
COMPANY, INC., a Delaware corporation (the “Holder”), in immediately available
funds, the Principal Amount (as defined below), and to pay interest on the
unpaid principal amount hereof at the rate set forth in Section 3 of this
Promissory Note (this “Note”). All amounts owed hereunder shall be paid in
lawful money of the United States of America.
This Note is the “Promissory Note” referred to and defined in that certain
Securities Purchase Agreement dated as of January 22, 2016 by and between the
Holder and the Company (as amended, the “Purchase Agreement”). Capitalized terms
used herein which are defined in the Purchase Agreement shall have the same
meanings herein as therein defined unless otherwise defined herein. This Note is
subject to the following terms and conditions:
1.    Payment of Principal.
(a)    For purposes hereof, “Principal Amount” shall mean an amount equal to (i)
the Final Purchase Price, less (ii) the Initial Payment, less (iii) the Cash
Balance Payment, if any. The Principal Amount shall be outstanding on the
Closing Date.
(b)    The Principal Amount shall be due and payable in installments on the
dates provided in the Purchase Agreement. Interest is payable on each
installment date.
(c)    Each date on which an installment of principal and interest is due and
payable is herein referred to as a “Payment Date” and the second anniversary of
the date hereof is herein referred to as the “Maturity Date”.
(d)    The then outstanding unpaid principal amount of and interest on this Note
shall be due and payable in full on the Maturity Date.
(e)    All payments hereunder shall be made by wire transfer of immediately
available funds to the Holder's account at a bank specified in writing by the
Holder in writing to the Company from time to time, but not less than five (5)
Business Days before the applicable Payment Date.
2.    Prepayment. The outstanding principal balance of this Note may be prepaid
by the Company at any time and from time to time, without premium or penalty of
any kind or nature whatsoever. Prepayments shall be applied to accrued and
unpaid interest due hereunder and then to the installments of principal due
hereunder in order of maturity.
3.    Payments of Interest. The Company shall pay or cause to be paid to Holder
interest on the unpaid principal amount hereof from time to time outstanding at
a rate per annum equal to four and 4/10




--------------------------------------------------------------------------------





percent (4.4%) per annum, paid in arrears on each Payment Date until this Note
shall be paid in full. Interest shall be calculated on the basis of a 365 day
year based on the actual number of days elapsed.
4.    Payments. Any payment hereunder which is stated to be due on a day which
is not a Business Day shall be made on the next succeeding Business Day (and
interest shall accrue for such extension of time). All amounts payable hereunder
shall be paid in U.S. Dollars no later than 12:00 PM New York City time on the
date on which such payment is due by wire transfer of immediately available
funds. Except as set forth in Section 2 hereof, all payments made hereunder
shall be applied first, to accrued and unpaid interest and second, to the
payment of the principal amount outstanding under this Note.
5.    Default. The occurrence of any one or more of the following events shall
constitute an event of default (each an “Event of Default”) hereunder:
(a)
if the Company shall fail for any reason to make any payment of principal and/or
interest hereunder within fifteen (15) Business Days after such payment is due;
or

(b)
if the Company becomes insolvent or makes an assignment for the benefit of
creditors; or

(c)
if there shall be filed by or against the Company any petition for any relief
under the bankruptcy laws of the United States now or hereafter in effect or any
proceeding shall be commenced with respect to the Company under any insolvency,
readjustment of debt, reorganization, dissolution, liquidation or similar law or
statute of any jurisdiction now or hereafter in effect (whether at law or in
equity), provided that in the case of any involuntary filing or the commencement
of any involuntary proceeding against the Company such proceeding or petition
shall have continued undismissed and unvacated for ninety (90) days; or

(d)
if any petition or application to any court or tribunal, at law or in equity,
shall be filed by or against the Company for the appointment of any receiver for
the Company or any material part of the property of the Company; provided that
in the case of any involuntary filing against the Company, such proceeding or
appointment shall have continued undismissed and unvacated for ninety (90) days;
or

(e)
if payment of all indebtedness under the Senior Credit Facility shall be
accelerated and such acceleration shall not have been revoked, rescinded or
withdrawn within thirty (30) days of such acceleration.

6.    Remedies Upon Default. If any Event of Default shall occur for any reason,
then and in any such event, in addition to all rights and remedies of the Holder
under applicable Law or otherwise, all such rights and remedies being
cumulative, not exclusive and enforceable alternatively, successively and
concurrently, the Holder may, at its option, declare any or all amounts owing
under this Note to be due and payable, whereupon the then unpaid principal
balance hereof, together with all accrued and unpaid interest thereon, shall
forthwith become due and payable. All unpaid principal and interest on this Note
shall bear interest at a rate equal to eight percent (8%) per annum thereafter
to the extent such amount due and payable is overdue. Company shall indemnify
Holder for all costs of collection incurred by Holder after an Event of Default,
including, without limitation reasonable attorneys’ fees.
7.    Lost, Stolen, Mutilated or Destroyed Note. If this Note shall be
mutilated, lost, stolen, or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Note, or in
lieu of or in substitution for a lost, stolen, or destroyed Note, a new
promissory note for the then outstanding principal amount of this Note so
mutilated, lost, stolen, or destroyed, but only


2

--------------------------------------------------------------------------------





upon receipt of evidence (which may consist of a signed affidavit of the Holder)
of such loss, theft, or destruction of this Note, the ownership thereof, and
indemnity with respect to any claim pursuant to this Note, all reasonably
satisfactory to the Company.
8.    Other Matters
(a)    Modification; Waiver; Remedies; Transfer. Company may not assign
performance of this Note. This Note may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Company and the Holder and subject to prior
written notification or approval of the California Department of Insurance. Any
waiver by the Company or the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof or hereof,
nor shall any waiver on the part of any party of any right, power or privilege
hereunder preclude any other or further exercise hereof or the exercise of any
other right, power or privilege hereunder. The rights and remedies provided
herein are cumulative and are not exclusive of any rights or remedies which any
party may otherwise have at law or in equity. This Note may be sold, assigned,
transferred or conveyed, by pledge or otherwise by Holder.
(b)    Notices. All notices and other communications hereunder shall be in
writing, shall be given by one or more of the following means and shall be
deemed given: (i) when delivered, if delivered in person, (ii) upon confirmation
of receipt, if transmitted by facsimile or electronic mail, (iii) three (3)
Business Days after mailing, if mailed by certified or registered mail (return
receipt requested), or (iv) on the Business Day on which delivered, (or, if not
delivered on a Business Day, on the next Business Day), if delivered by an
express courier (with confirmation). In each case, all notices and other
communications hereunder shall be made at the party’s address set forth in the
Purchase Agreement (or at such other address as such party shall deliver to the
other party by like notice).
(c)    Severability. If any provision of this Note is invalid, illegal, or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.
(d)    Headings. The headings in this Note are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Note.
(e)    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(i)     This Note shall be governed by and construed in accordance with the Laws
of the State of New York without regard to conflicts-of-law principles that
would require the application of any other Law.
(ii)     The Company irrevocably submits and by its acceptance hereof the Holder
shall be deemed to irrevocably submit to the jurisdiction of the Courts of the
County of New York, State of New York and the United States District Court for
the Southern District of New York in any Action arising out of or relating to
this Note, and hereby irrevocably agrees or is deemed to irrevocably agree, as
applicable, that all claims in respect of such Action may be heard and
determined in such state or federal court. The Company irrevocably waives and by
its acceptance hereof the Holder shall be deemed to irrevocably waive, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such Action. Further, the Company irrevocably agrees and by
its acceptance hereof the Holder shall be deemed


3

--------------------------------------------------------------------------------





to irrevocably agree, to the fullest extent permitted by Law, that a final and
unappealable judgment against it in any Action contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified copy of which shall be
conclusive evidence of the fact and amount of such judgment.
(iii)    THE COMPANY HEREBY IRREVOCABLY WAIVES AND BY ITS ACCEPTANCE HEREOF THE
HOLDER SHALL BE DEEMED TO IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS NOTE. THIS WAIVER HAS
BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF AND SHALL SURVIVE THE REPAYMENT OF THIS NOTE.
(f)    Waiver of Demand, Etc. Except as otherwise specifically set forth herein,
the Company hereby waives presentment for payment, protest and demand, and
notice of protest, demand and/or dishonor and nonpayment of this Note, notice of
any Event of Default, and all other notices or demands otherwise required by
applicable Law that the Company may lawfully waive. The Company expressly agrees
that this Note, or any payment hereunder, may be extended from time to time,
without in any way affecting the liability of the Company hereunder. No
unilateral consent or waiver by the Holder with respect to any action or failure
to act which, without consent, would constitute a breach of any provision of
this Note shall be valid and binding unless in writing and signed by the Holder.
(g)    Saving Clause. This Note is subject to the express condition that at no
time shall the Company be obligated or required to pay interest on the principal
balance due hereunder at a rate which could subject Holder to either civil or
criminal liability as a result of being in excess of the maximum interest rate
which the Company is permitted by applicable Law to contract or agree to pay. If
by the terms of this Note, the Company is at any time required or obligated to
pay interest on the principal balance due hereunder, at a rate in excess of such
maximum rate, the interest rate shall be deemed to be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder notwithstanding the other provisions hereof.
(h)    Counterparts; Integration; Effectiveness. This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single contract. This Note constitutes the entire contract between the parties
with respect to the subject matter hereof and supersedes all previous agreements
and understandings, oral or written, with respect thereto. Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Note.
(i)    Tax Withholding. No U.S. federal, state or local tax withholding shall be
made with respect to payments to Holder under this Note, so long as the Holder
shall provide the Company with a properly completed and valid IRS Form W-9 or
Form W-8 (or any successor forms), as applicable, which remains accurate, and
based on such IRS form the Company shall not be required to withhold with
respect to such payments.
(j)    Defined Terms. For purposes of this Note, “Senior Credit Facility” means
(a) that certain Credit Agreement dated as of May 30, 2014 among the Company,
JPMorgan Chase Bank, N.A., as Administrative Agent, and certain other lenders
and parties thereto, as amended, restated or otherwise modified from time to
time, and (b) any renewals, extensions, modifications and refundings of any
commitments, loans, advances or indebtedness under such Credit Agreement.


4

--------------------------------------------------------------------------------





(k)    SEC Filings. The Company represents and warrants to the holder that all
public filings made by the Company with the U.S. Securities Exchange Commission
when and as made shall not include any untrue statement of a material fact or to
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading.
(l)    Holder Representation.    Holder represents that it has not obtained this
Note for purpose of resale or distribution of this Note or any interest therein.
[Signature page follows]


5

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Company has caused this Promissory Note to be executed,
as of the date first set forth above, on its behalf by the undersigned officer
thereunto duly authorized.


NATIONAL GENERAL HOLDINGS CORP.






By: /s/ Michael Weiner    
Name: Michael Weiner
Title: Chief Financial Officer
















































































[Promissory Note]




6